MEMORANDUM **
Diana M. Dickenson appeals pro se the district court’s judgment dismissing her civil rights action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s sua sponte dismissal for failure to state a claim, Omar v. Sea-Land, Serv., Inc. 813 F.2d 986, 991 (9th Cir.1987), and we affirm.
The district court properly dismissed Dickenson’s action for failure to state a claim against her former attorneys Fernandez and Higgins. See Price v. State of Hawaii, 939 F.2d 702, 707-708 (9th Cir. 1991) (“private parties are not generally acting under color of state law, and we have stated that conclusionary allegations, unsupported by facts, will be rejected as insufficient to state a claim under the Civil Rights Act.”) (internal quotations omitted); Briley v. State of Cal., 564 F.2d 849, 855 (9th Cir.1977) (‘We have repeatedly held that a privately-retained attorney does not act under color of state law for purposes of actions brought under the Civil Rights Act.”).
On appeal, Dickenson contends that the dismissal of her action “with prejudice against Higgins and Fernandez will now prevent [her] from obtaining counsel and fil[ing an] amended complaint.” To the extent her contention is that the district court should have granted her leave to amend, we disagree because amendment would have been futile. See Albrecht v. Lund, 845 F.2d 193, 195-96, amended by 856 F.2d 111 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.